DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 & 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2014/0175815).
Referring to claim 1, Kim et al. disclose a pedestrian protection apparatus, comprising: 
a collision prediction unit (shown in fig 2) configured to predict a collision of a vehicle (20, fig 2) with a pedestrian existing forward of the vehicle; 
a grille (10, fig 2) disposed on a front surface of the vehicle so as to be inclined while rising toward a rear region (shown in fig 2), wherein an upper end portion of the grille is attached to the vehicle in a state capable of advancing forward; and 
an actuator mechanism (30, fig 2) configured to cause, when the collision prediction unit predicts the collision with the pedestrian, the grille to be moved in 

Referring to claim 2, Kim et al. also disclose the grille is attached to the vehicle in a state swingable (shown in fig 3) for changing an angle of inclination of the grille, and the actuator mechanism is configured to swing the grille to thereby cause the upper end portion of the grille to be advanced forward.

Referring to claim 3, Kim et al. further disclose the grille is swingable about a shaft (32, fig 2) which is disposed in a region lower than the upper end portion of the grille and fixed to the vehicle.

Referring to claim 4, Kim et al. furthermore disclose the actuator mechanism is configured to move the grille within a range where the upper end portion of the grille is not projected from a front most end of the vehicle (shown in fig 3).

Referring to claim 5, Kim et al. additionally disclose the collision prediction unit identifies a physique of the pedestrian; and the actuator mechanism changes, based on the physique of the pedestrian, a force applied by the actuator mechanism itself to support the grille.

Referring to claim 6, in addition, Kim et al. disclose the actuator mechanism is placed behind a central portion (shown in fig 2) in a vehicle width direction of the grille.


Regarding claim 11, in addition, Kim et al. disclose the actuator mechanism comprises a link mechanism (34, fig 4a) in which three arms are link connected so as to form a triangle (shown in fig 6); and the three arms comprise; a first arm extending behind the grille from a region close to a lower end of the grille to a region close to the top end of the grill, a second arm connected to a lower end of the first arm and extending along a vehicle longitudinal direction, and a third arm joined to both an upper end of the first arm and a rear end of the second arm and configured to be extendable for changing an angle of inclination of the first arm.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0175815) in view of Jayasuriya (US 2016/0046259).
Regarding claim 8, Kim et al. disclose the limitations of claim 1.

However, Jayasuriya et al. teach a hood (14, fig 1) extending from a position adjoined to a top end of the grill along a substantially horizontal direction; and a pop-up hood mechanism (22, fig 7) operatively interlocked with forward movement of the upper end portion of the grille, and configured to lift the hood upward interlockingly responding to the forward movement.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a pedestrian protection apparatus, such as that disclosed by Kim et al.  to have a hood extending from a position adjoined to a top end of the grill along a substantially horizontal direction as taught by Jayasuriya et al. in order to increase the level of protection of an object in a collision with the vehicle.

Regarding claim 9, Jayasuriya et al. furthermore teach the pop-up hood mechanism is configured to lift the hood upward to a height equal to that of the top end of the grille that has been moved forward (shown in fig 10).
Regarding claim 10, Jayasuriya et al. additionally teach the pop-up hood mechanism is configured to lift the hood upward simultaneously with or subsequently to start of movement of the upper end portion of the grille (shown in fig 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitte et al. discloses a protection system. Nusier et al. discloses a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612